DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.

Response to Amendment
As a result of the Amendment filed on RCE, claims 1, 3-7 and 9-23 are pending. Claims 1, 3-4, 6-7 and 12 are amended. Claims 2 and 8 are canceled. 

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant has incorporated the elements of claim 2 (now canceled) into independent claim 1 and argues that the reference of Koike (2018/0024654 A1) does not teach the features of “wherein the touch driving circuit supplies a direct current (DC) voltage or a common voltage to the set of touch electrodes of remaining touch groups from the plurality of touch groups other than the set of touch electrodes of the touch group supplied with the uplink signal at every pen position sensing period”. .  
The Office respectfully disagrees with the above conclusions. Koike explicitly discloses row and column electrode groups (Detailed Description, [0066] and at Fig.  3, row electrode group, #45; column electrode group, #46), switching between said electrode groups based on the uplink signal (Fig. 3, Detailed Description, [0068], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42.”) and supplying a common voltage to the remaining touch groups (See Detailed Description, [0047], “Among the components mentioned, the common electrode is provided for each region where the panel face is divided into a plurality of regions, and within a display refresh period, a fixed or variable voltage is applied to the common electrode such that a potential difference according to a value of a pixel is formed between the common electrode and the pixel electrode.”). 
 Applicant is contending that the common voltage supplied within Koike is different from the claimed invention, because the purpose of the common electrode voltage in Koike is for displaying an image within a display refresh period. (Applicant Remarks at pg. 12). However, the Examiner holds that 
For the foregoing reasons, the rejection grounds are mainlined for all pending claims. No new references are cited at this time. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koike et al., United States Patent Application Publication No. US 2018/0024654 A1.

Regarding claim 1, Koike discloses a display apparatus (Koike, Abstract) comprising: 
a display panel comprising a plurality of touch electrodes arranged in a plurality of rows and a plurality of columns (Fig. 3, liquid crystal panel, #33; Detailed Description, [0065-0066]); and
(Fig. 1-3, sensor controller, #31; Detailed Description, [0043-0050], “When the stylus 2 comes near to the sensor board 34 in the proximity of an indication position PO as depicted in FIG. 1, a sufficient coupling capacitance C for transmitting and receiving a signal is formed between an electrode group configuring the sensor board 34 and a tip of the stylus 2. The stylus 2 is enabled to detect an uplink signal US transmitted from the sensor controller 31 through the coupling capacitance C”; See also Detailed Description, [0066-0067]), supplying a common voltage to the plurality of touch electrodes at each of a plurality of display periods during which an image is displayed on the display panel (Detailed Description, [0047], “Among the components mentioned, the common electrode is provided for each region where the panel face is divided into a plurality of regions, and within a display refresh period, a fixed or variable voltage is applied to the common electrode such that a potential difference according to a value of a pixel is formed between the common electrode and the pixel electrode”), and sensing a position of a touch pen at each of a plurality of pen position sensing periods (Detailed Description, [0046-0050], Fig. 1, indication position P/PO), 
wherein during one or more of the plurality of pen position sensing periods, the touch driving circuit supplies an uplink signal to the set of touch electrodes of one of the plurality of touch groups that corresponds with the one or more pen position sensing periods, senses a touch of the touch pen based on a capacitance variation at the set of touch electrodes supplied with the uplink signal, and senses a downlink signal transmitted from the touch pen in response to the uplink signal (Detailed Description, [0050-0052], “The stylus 2 is enabled to detect an uplink signal US transmitted from the sensor controller 31 through the coupling capacitance C. The stylus 2 performs an internal process for synchronizing with the uplink signal US and transmits a downlink signal DS at a time point designated by the sensor controller 31 with reference to a reference time point given by the uplink signal US (for example, at a time point immediately after the reference time point). If the sensor controller 31 successfully receives a downlink signal DS transmitted from the stylus 2 without being influenced by noise LCDnz or the like, then the sensor controller 31 can start processes for detection of the stylus 2, derivation of the indication position P and so forth... After the pen down operation, the user would move the tip of the stylus 2 in such a manner as to draw a locus Path, for example, from PO to Pn depicted in FIG. 1 in a state in which the tip of the stylus 2 is kept in contact with the operation panel 35. During the period, the stylus 2 repeats transmission of a position signal D_DP and a data signal OD_DP at each time point indicated on the basis of the reference time point given by the uplink signal US. Within the period, the value of the coupling capacitance C has a comparatively high value in comparison with that upon pen down.”),
 wherein the touch driving circuit generates pen touch raw data based on the downlink signal, the pen touch raw data indicative of the position of the touch pen during the one or more of the plurality of pen position sensing periods, the pen touch raw 2 FW/11335714.1data indicative of the position of the touch pen during the one or more of the plurality of pen position sensing periods (Detailed Description, [0050-0052]; See also Detailed Description, [0061], “The transmission circuit 23 generates a downlink signal DS on the basis of data supplied from the communication control circuit 28 and supplies the downlink signal DS to the electrode 20 thereby to transmit the downlink signal DS to the sensor controller 31. When a position signal D_DP is to be transmitted, a carrier signal provided from the oscillation circuit 22 is outputted as it is without being modulated. When a data signal OD_DP is to be transmitted, data such as the operation state data OD, configuration data CD or the like is encoded to generate a transmission digital signal, and a carrier signal provided from the oscillation circuit 22 is modulated with the transmission digital signal to generate a data signal OD_DP.”),
wherein the touch driving circuit supplies a direct current (DC) voltage or a common voltage to the set of touch electrodes of remaining touch groups from the plurality of touch groups other than the (Detailed Description, [0066], “The sensor board 34 includes a row electrode group 45 and a column electrode group 46 arranged two-dimensionally in such a manner as to form a plane parallel to the operation panel 35 depicted in FIG. 1. The row electrode group 45 and the column electrode group 46 are provided separately from the electrodes that configure the liquid crystal panel 33 (pixel electrodes and common electrodes).”; See Detailed Description, [0047], “Among the components mentioned, the common electrode is provided for each region where the panel face is divided into a plurality of regions, and within a display refresh period, a fixed or variable voltage is applied to the common electrode such that a potential difference according to a value of a pixel is formed between the common electrode and the pixel electrode.”). 

Regarding claim 3, Koike further discloses wherein, each of the plurality of touch groups comprises a respective set of multiple touch electrodes arranged on a corresponding one horizontal row or a corresponding one vertical column (Fig. 3, Detailed Description, [0068]), and 
the touch driving circuit sequentially supplies the uplink signal  each of the plurality of touch groups during the pen position sensing periods (Fig. 3, Detailed Description, [0068], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42.”). 

Regarding claim 4, Koike further discloses a display apparatus further comprising: 
a host controller calculating pen position information based on the pen touch raw data and providing pen tracking channel information regarding a touch group corresponding to the pen position information among the plurality of touch groups to the touch driving circuit (Fig. 3, indicator detection circuit, #42; Detailed Description, [0046], “Further, the sensor controller 31 derives an indication position P of the stylus 2 on the basis of the detection position, extracts operation state data OD of a writing pressure and so forth from data included in the data signal OD_DP and supplies the operation state data OD to the electronic apparatus control circuit 30 together with the indication position P.”; Detailed Description, [0067-0073], “The sensor controller 31 is an integrated circuit connected to the sensor board 34 and is configured, as depicted in FIG. 3, including a transmission/reception switching circuit 47, an oscillation circuit 40, a transmission circuit 41, a reception circuit 42, an indicator detection circuit 43, and a refresh cycle acquisition circuit 44…The reception circuit 42 executes a reception action of a downlink signal DS of the indicator detection circuit 43 at a timing indicated by the indicator detection circuit 43. If a downlink signal DS is detected within a reception period, then the reception circuit 42 extracts operation state data OD and so forth included in a data signal OD_DP and supplies the operation state data OD to the indicator detection circuit 43, and acquires position information Pos indicative of an electrode by which a downlink signal DS corresponding to the data signal OD_DP is received and supplies the position information Pos to the indicator detection circuit 43.”),
wherein at one or more pen position sensing periods the touch driving circuit supplies an uplink signal to a pen overlap touch group corresponding to the pen tracking channel information, senses a (Detailed Description, [0068-0077], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42…The reception circuit 42 executes a reception action of a downlink signal DS of the indicator detection circuit 43 at a timing indicated by the indicator detection circuit 43. If a downlink signal DS is detected within a reception period, then the reception circuit 42 extracts operation state data OD and so forth included in a data signal OD_DP and supplies the operation state data OD to the indicator detection circuit 43, and acquires position information Pos indicative of an electrode by which a downlink signal DS corresponding to the data signal OD_DP is received and supplies the position information Pos to the indicator detection circuit 43”).  

Regarding claim 5, Koike further discloses wherein the pen overlap touch group is a local touch group comprising a set of touch electrodes within a horizontal touch group having touch electrodes arranged on at least one horizontal line or within a vertical touch group having touch electrodes  (Fig. 3, row electrode group, #45; Detailed Description, [0066-0068]).  

Regarding claim 6, Koike further discloses a display apparatus further comprising a voltage selecting unit mounted on a printed circuit board and selectively supplying the uplink signal and the DC voltage or the common voltage to the touch driving circuit (Detailed Description,  [0047-0048]; See also Detailed Description, [0056-0064]).  

Regarding claim 7, Koike discloses a display apparatus (Abstract) comprising: 
a display panel comprising a plurality of touch electrodes arranged in a plurality of rows and a plurality of columns (Fig. 3, liquid crystal panel, #33; Detailed Description, [0065-0066]); and
 a touch driving circuit divides the plurality of touch electrodes into at least a first touch group and a second touch group that each include a respective set of touch electrodes from the plurality of touch electrodes (Fig. 1-3, sensor controller, #31; Detailed Description, [0043-0050], “When the stylus 2 comes near to the sensor board 34 in the proximity of an indication position PO as depicted in FIG. 1, a sufficient coupling capacitance C for transmitting and receiving a signal is formed between an electrode group configuring the sensor board 34 and a tip of the stylus 2. The stylus 2 is enabled to detect an uplink signal US transmitted from the sensor controller 31 through the coupling capacitance C”; See also Detailed Description, [0066-0067]), and supplying a common voltage to the plurality of touch electrodes at each of a plurality of display periods during which an image is displayed on the display panel (Detailed Description, [0047], “Among the components mentioned, the common electrode is provided for each region where the panel face is divided into a plurality of regions, and within a display refresh period, a fixed or variable voltage is applied to the common electrode such that a potential difference according to a value of a pixel is formed between the common electrode and the pixel electrode”), 
wherein the touch driving circuit alternately supplies an uplink signal to the set of touch electrodes of the first touch group and the set of touch electrodes of the second touch group in units of frames or in units of pen position sensing periods, and a touch of the touch pen is sensed based on a capacitance variation at  the set of touch electrodes supplied with the uplink signal (Detailed Description, [0050-0052], “The stylus 2 is enabled to detect an uplink signal US transmitted from the sensor controller 31 through the coupling capacitance C. The stylus 2 performs an internal process for synchronizing with the uplink signal US and transmits a downlink signal DS at a time point designated by the sensor controller 31 with reference to a reference time point given by the uplink signal US (for example, at a time point immediately after the reference time point). If the sensor controller 31 successfully receives a downlink signal DS transmitted from the stylus 2 without being influenced by noise LCDnz or the like, then the sensor controller 31 can start processes for detection of the stylus 2, derivation of the indication position P and so forth... After the pen down operation, the user would move the tip of the stylus 2 in such a manner as to draw a locus Path, for example, from PO to Pn depicted in FIG. 1 in a state in which the tip of the stylus 2 is kept in contact with the operation panel 35. During the period, the stylus 2 repeats transmission of a position signal D_DP and a data signal OD_DP at each time point indicated on the basis of the reference time point given by the uplink signal US. Within the period, the value of the coupling capacitance C has a comparatively high value in comparison with that upon pen down.”; See also Detailed Description, [0075] on search pattern that appear alternatively),  4
FW/11335714.1wherein the touch driving circuit generates pen touch raw data, the pen touch raw data indicative of the position of the touch pen during the pen position sensing periods (Detailed Description, [0050-0052]; See also Detailed Description, [0061], “The transmission circuit 23 generates a downlink signal DS on the basis of data supplied from the communication control circuit 28 and supplies the downlink signal DS to the electrode 20 thereby to transmit the downlink signal DS to the sensor controller 31. When a position signal D_DP is to be transmitted, a carrier signal provided from the oscillation circuit 22 is outputted as it is without being modulated. When a data signal OD_DP is to be transmitted, data such as the operation state data OD, configuration data CD or the like is encoded to generate a transmission digital signal, and a carrier signal provided from the oscillation circuit 22 is modulated with the transmission digital signal to generate a data signal OD_DP.”),
wherein the touch driving circuit supplies a direct current (DC) voltage or a common voltage to the first touch group when the second touch group is supplied with the uplink signal, and supplies the direct current (DC) voltage or the common voltage to the second touch group when the first touch group is supplied with the uplink signal (Detailed Description, [0105-0109], “…a second embodiment of the present disclosure is described. A principal difference between the position inputting system 1 of the present embodiment and the position inputting system 1 according to the first embodiment is that a row electrode group 45 of a sensor board 34 is used commonly as a common electrode of a liquid crystal panel 33, namely, that a sensor board 34 (or liquid crystal panel 33) of the in cell type is used… Further, the row electrode group 45 serves also as common electrodes of the liquid crystal panel 33, and when the liquid crystal panel 33 is driven, a fixed potential Vcom is supplied to the row electrode group 45. The three roles described above of the row electrode group 45, namely, the role as the transmission electrodes (Tx), the role as the reception electrodes (Rx) and the role as common electrodes (Vcom) of the liquid crystal panel 33 are implemented by time divisionally”; Figs. 9A-9B).  

Regarding claim 9, Koike discloses wherein the first touch group comprises touch electrodes arranged on the odd-numbered horizontal rows among the plurality of horizontal rows, and the second touch group comprises touch electrodes arranged on the even-numbered horizontal lines among the Detailed Description, [0068-0077], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42.”; Note—mapping 45a to first group on odd-line and 45b to second group on even-line).

Regarding claim 10, Koike discloses wherein the first touch group comprises touch electrodes arranged on the odd-numbered vertical columns among the plurality of vertical columns, and the second touch group comprises touch electrodes arranged on the even-numbered vertical columns among the plurality of vertical columns (Fig. 3 and Fig. 9, column electrodes, #46a-46d; Detailed Description, [0108]) .

Regarding claim 11, Koike further discloses wherein the touch driving circuit senses the pen touch based on a capacitance variation between the set of touch electrodes of the first group responsive to the set of touch electrodes in the first touch group receiving the uplink signal, and senses the pen touch based on a capacitance variation between the set of touch electrodes of the second group responsive to the set of touch electrodes in the second touch group receiving the uplink signal (Detailed Description, [0050-0056]).

Regarding claim 12, Koike discloses a display apparatus (Abstract) comprising: 
a display panel comprising a plurality of touch electrodes arranged in a plurality of rows and a plurality of columns, a plurality of gate lines overlapping the plurality of touch electrodes, and a plurality of data lines intersecting the plurality of gate lines (Fig. 3, liquid crystal panel, #33; sensor board, #34; Detailed Description, [0065-0066]); and 
a data/touch driving unit connected to the plurality of touch electrodes and the plurality of data lines, dividing the plurality of touch electrodes into a plurality of touch groups that each include a set of touch electrodes from the plurality of touch electrodes  (Fig. 1-3, sensor controller, #31; Detailed Description, [0043-0050], “When the stylus 2 comes near to the sensor board 34 in the proximity of an indication position PO as depicted in FIG. 1, a sufficient coupling capacitance C for transmitting and receiving a signal is formed between an electrode group configuring the sensor board 34 and a tip of the stylus 2. The stylus 2 is enabled to detect an uplink signal US transmitted from the sensor controller 31 through the coupling capacitance C”; See also Detailed Description, [0066-0067]), supplying a common voltage to the plurality of touch electrodes at each of a plurality of display periods during which an image is displayed on the display panel (Detailed Description, [0047]), and sensing a position of a touch at each of a plurality of pen position sensing periods (Detailed Description, [0046-0050]), 
wherein during one or more of the plurality of pen position sensing periods, the data/touch driving unit supplies an uplink signal to the set of touch electrodes of one of the plurality of touch groups that corresponds with the one or more pen position sensing periods, senses a touch of the touch pen based on a capacitance variation at the set of touch electrodes supplied with the uplink signal, and senses a downlink signal transmitted from the touch pen in response to the uplink signal (Detailed Description, [0050-0052], “The stylus 2 is enabled to detect an uplink signal US transmitted from the sensor controller 31 through the coupling capacitance C. The stylus 2 performs an internal process for synchronizing with the uplink signal US and transmits a downlink signal DS at a time point designated by the sensor controller 31 with reference to a reference time point given by the uplink signal US (for example, at a time point immediately after the reference time point). If the sensor controller 31 successfully receives a downlink signal DS transmitted from the stylus 2 without being influenced by noise LCDnz or the like, then the sensor controller 31 can start processes for detection of the stylus 2, derivation of the indication position P and so forth... After the pen down operation, the user would move the tip of the stylus 2 in such a manner as to draw a locus Path, for example, from PO to Pn depicted in FIG. 1 in a state in which the tip of the stylus 2 is kept in contact with the operation panel 35. During the period, the stylus 2 repeats transmission of a position signal D_DP and a data signal OD_DP at each time point indicated on the basis of the reference time point given by the uplink signal US. Within the period, the value of the coupling capacitance C has a comparatively high value in comparison with that upon pen down.”), and 
6 FW/11335714.1wherein the touch driving circuit generates pen touch raw data based on the downlink signal, the pen touch raw data indicative of the position of the touch pen during the one or more of the plurality of pen position sensing periods (Detailed Description, [0050-0052]; See also Detailed Description, [0061], “The transmission circuit 23 generates a downlink signal DS on the basis of data supplied from the communication control circuit 28 and supplies the downlink signal DS to the electrode 20 thereby to transmit the downlink signal DS to the sensor controller 31. When a position signal D_DP is to be transmitted, a carrier signal provided from the oscillation circuit 22 is outputted as it is without being modulated. When a data signal OD_DP is to be transmitted, data such as the operation state data OD, configuration data CD or the like is encoded to generate a transmission digital signal, and a carrier signal provided from the oscillation circuit 22 is modulated with the transmission digital signal to generate a data signal OD_DP.”), and
 (Detailed Description, [0105-0109], “…a second embodiment of the present disclosure is described. A principal difference between the position inputting system 1 of the present embodiment and the position inputting system 1 according to the first embodiment is that a row electrode group 45 of a sensor board 34 is used commonly as a common electrode of a liquid crystal panel 33, namely, that a sensor board 34 (or liquid crystal panel 33) of the in cell type is used… Further, the row electrode group 45 serves also as common electrodes of the liquid crystal panel 33, and when the liquid crystal panel 33 is driven, a fixed potential Vcom is supplied to the row electrode group 45. The three roles described above of the row electrode group 45, namely, the role as the transmission electrodes (Tx), the role as the reception electrodes (Rx) and the role as common electrodes (Vcom) of the liquid crystal panel 33 are implemented by time divisionally”; Figs. 9A-9B).  

Regarding claim 13, Koike further discloses wherein 
the data/touch driving unit further comprises a plurality of integrated driving integrated circuits (ICs), and each of the plurality of integrated driving ICs (Detailed Description, [0046], “The sensor controller 31 is an integrated circuit (IC) that is connected to the sensor board 34 provided in an opposing relationship to the liquid crystal panel 33 in a normal direction to the liquid crystal panel 33 and performs communication with the stylus 2 through the sensor board 34”; See also Detailed Description, [0073]) comprises: 
a first touch driving unit connected to touch electrodes arranged on a first set of columns among the plurality of columns (Fig. 10, transmission circuit, #41) ;
(Fig. 10, reception circuit, #42); and 
a data driving unit connected to data lines overlapping touch electrodes arranged on the first set of columns and the second set of columns (Fig. 10, Detailed Description, [0109-0111], “FIG. 10 is a schematic block diagram depicting function blocks of a control device 60 provided in the electronic apparatus 3 according to the present embodiment. As recognized through comparison of FIG. 10 with FIG. 3, in the electronic apparatus 3 according to the present embodiment, the sensor controller 31, liquid crystal driving circuit 32 and electronic apparatus control circuit 30 that are provided separately from each other in the first embodiment are incorporated as a single control device 60...The control device 60 is configured including a control circuit 61 and an indicator detection circuit 62 in addition to the oscillation circuit 40, transmission circuit 41 and reception circuit 42 described hereinabove in connection with the first embodiment. The control circuit 61 first has functions of the electronic apparatus control circuit 30 and the liquid crystal driving circuit 32 described hereinabove in connection with the first embodiment. In particular, the control circuit 61 has a function for generating a driving signal LD described hereinabove on the basis of a video signal V obtained by reproducing a video image signal recorded, for example, on a storage medium not depicted and supplying the driving signal LD to the liquid crystal panel 33.”),
wherein each of the first and second touch driving units supplies the uplink signal to the set of touch electrodes of the one of the plurality of touch groups that corresponds with the one or more pen position sensing periods, senses a touch of the touch pen through the set of touch electrodes supplied with the uplink signal, and senses a downlink signal transmitted from the touch pen in response to the uplink signal, and generates pen touch raw data based on the downlink signal (Fig. 3/Fig. 10, Detailed Description, [0067-0072], “The transmission circuit 41 modulates a carrier signal provided from the oscillation circuit 40 with a search pattern D_UP and a command CC_UP supplied from the indicator detection circuit 43 at a timing indicated by the indicator detection circuit 43 and outputs an uplink signal US to the row electrode group 45... The reception circuit 42 executes a reception action of a downlink signal DS of the indicator detection circuit 43 at a timing indicated by the indicator detection circuit 43. If a downlink signal DS is detected within a reception period, then the reception circuit 42 extracts operation state data OD and so forth included in a data signal OD_DP and supplies the operation state data OD to the indicator detection circuit 43, and acquires position information Pos indicative of an electrode by which a downlink signal DS corresponding to the data signal OD_DP is received and supplies the position information Pos to the indicator detection circuit 43.”).

Regarding claim 14, this is met by the rejection to claim 2.

Regarding claim 15, this is met by the rejection to claim 3. 

Regarding claim 16, Koike further discloses wherein the touch electrodes connected to the first touch driving unit and the second touch driving unit are divided into a first touch group and a second touch group, and the first touch driving unit and the second touch driving unit alternately supply the uplink signal to the first touch group and the second touch group in units of frames or in units of pen position sensing periods (Detailed Description, [0068], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42”).  

Regarding claim 17, this is met by the rejection to claim 9.

Regarding claim 18, this is met by the rejection to claim 10. 

Regarding claim 19, Koike discloses wherein 
each of the plurality of touch groups comprises touch electrodes connected to the first touch driving unit and the second touch driving unit of each of the plurality of integrated driving ICs (Fig. 3/Fig. 10, touch electrode group, #45; Detailed Description, [0046]), and
 the uplink signal is sequentially supplied to the plurality of touch groups in units of the pen position sensing periods (Detailed Description, [0068], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42”).  

Regarding claim 20, Koike further discloses wherein 
the plurality of touch electrodes are divided into a first touch group connected to the first touch driving unit and a second touch group connected to the second touch driving unit (Fig. 3/10; touch electrode group, #45; transmission circuit, #41; reception circuit, #42; Note—it is arbitrary which electrode group is mapped onto divided into “first touch group” and “second touch group” since they are both connected to both transmission and reception circuit), and 
each of the first and second touch driving units alternately supplies the uplink signal to the first touch group and the second touch group in units of frames or in units of the pen position sensing periods  (Detailed Description, [0068], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42”).  

Regarding claim 21, Koike further discloses wherein 
a host controller calculates pen position information on the basis of the pen touch raw data provided from the data/touch driving unit and provides pen tracking channel 9 FW/11335714.1information regarding a touch group among the plurality of touch groups corresponding to the pen position information to the (Fig. 3, indicator detection circuit, #42; Detailed Description, [0046], “Further, the sensor controller 31 derives an indication position P of the stylus 2 on the basis of the detection position, extracts operation state data OD of a writing pressure and so forth from data included in the data signal OD_DP and supplies the operation state data OD to the electronic apparatus control circuit 30 together with the indication position P.”; Detailed Description, [0067-0073], “The sensor controller 31 is an integrated circuit connected to the sensor board 34 and is configured, as depicted in FIG. 3, including a transmission/reception switching circuit 47, an oscillation circuit 40, a transmission circuit 41, a reception circuit 42, an indicator detection circuit 43, and a refresh cycle acquisition circuit 44…The reception circuit 42 executes a reception action of a downlink signal DS of the indicator detection circuit 43 at a timing indicated by the indicator detection circuit 43. If a downlink signal DS is detected within a reception period, then the reception circuit 42 extracts operation state data OD and so forth included in a data signal OD_DP and supplies the operation state data OD to the indicator detection circuit 43, and acquires position information Pos indicative of an electrode by which a downlink signal DS corresponding to the data signal OD_DP is received and supplies the position information Pos to the indicator detection circuit 43.”), and 
wherein at one or more pen position sensing periods the data/touch driving unit supplies an uplink signal to a pen overlap touch group corresponding to the pen tracking channel information, senses a downlink signal transmitted from the touch pen through the pen overlap touch group to generate a touch sensing signal, converts the generated touch sensing signal into pen touch raw data, and provides the converted pen touch raw data to the host controller (Detailed Description, [0068-0077], “The transmission/reception switching circuit 47 is a switch group for switching a connection state between the electrodes configuring the row electrode group 45 and the transmission circuit 41 or the reception circuit 42 hereinafter described on the basis of a switching signal S_sel supplied from the indicator detection circuit 43. The switching signal S_sel is a signal for instructing, within a time period within which the indicator detection circuit 43 is to transmit an uplink signal US toward the stylus 2 (and when the indicator detection circuit 43 is to perform detection of a finger touch), the transmission/reception switching circuit 47 to connect the row electrode group 45 to the transmission circuit 41, but instructing, when the indicator detection circuit 43 is to receive a signal from the stylus 2, the transmission/reception switching circuit 47 to connect the row electrode group 45 to the reception circuit 42…The reception circuit 42 executes a reception action of a downlink signal DS of the indicator detection circuit 43 at a timing indicated by the indicator detection circuit 43. If a downlink signal DS is detected within a reception period, then the reception circuit 42 extracts operation state data OD and so forth included in a data signal OD_DP and supplies the operation state data OD to the indicator detection circuit 43, and acquires position information Pos indicative of an electrode by which a downlink signal DS corresponding to the data signal OD_DP is received and supplies the position information Pos to the indicator detection circuit 43”).  

Regarding claim 22, this is met by the rejection to claim 5. 

Regarding claim 23, this is met by the rejection to claim 6. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626